The Brink’s Company Second-Quarter 2012 Earnings Conference Call NYSE:BCO July 26, 2012 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations and Corporate Communications Highlights of Second-Quarter Non-GAAP Results •EPS $.40 vs $.35 •Revenue down 1%, 7% organic growth •Segment Margin 5.2% vs. 5.0% Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer Second-Quarter Overview •Profit Growth in North America, Europe offset Latin America •2012 outlook affirmed •Capex reduced •Pension funded with cash Note:See reconciliation to GAAP results in Appendix 6 Strategy •Accelerate strategic execution, deliver near-term profit growth •Profit turnaround in North America and EMEA •Growth in Latin America; Mexico on track •Grow high-value solutions •Long-term goal:10% segment margin Note:See reconciliation to GAAP results in Appendix 7 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 2Q12 Non-GAAP Results ($ millions, except EPS) Segment Operating Profit Revenue Margin 5.0% 5.2% EPS Note:See reconciliation to GAAP results in Appendix 9 Non-GAAP EPS:2Q12 Versus 2Q11 Segment Operating Profit Non-Segment Expense Interest
